Title: To Thomas Jefferson from Bernard Peyton, 9 April 1821
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Rich’d
9 April 1821
I have been duely favor’d with your two letters of the 3d & 6th: of this Inst.—the first covering blank notes for the renewal of yours at the two Banks, which were in full time—On Friday last I recd your stone Ware & forwarded the Hh’d containing it immediately by Brice Harlon’s Boat for Milton, & hope it will reach you safely:—the maker represents the Ware as excellent, & informs me he put in several over the 50 ordered, as well as two handsome Water Pitchers, which he offers to you as a complement, charging nothing for them.I forwarded on Wednesday last by Gilmore’s Boat a Box to your address received a few days before from Petersburg: and also send this day by a careful Waggoner, six Gross the best Velvet Cocks I could find in the place, to be left with James Leitch Esqe Charlottesville—all of which I wish safe to hand.Mr Johnson has just arrived with twenty one Barrels your Flour from shadwell Mills, which shall be sold as soon as possible after the snow & rain has ceased to fall, of which you shall be duely advised with a/c sales: present price of super fine Flour $3.50.Very respectfullyBernard Peyton